IN THE
                         TENTH COURT OF APPEALS

                                No. 10-20-00093-CR

JOSHUA JONATHAN MORALES,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 16-01496-CRF-85


                          MEMORANDUM OPINION


      Joshua Jonathan Morales pleaded not guilty to one count of aggravated assault

with a deadly weapon. See TEX. PENAL CODE ANN. § 22.02(a). After a jury trial, the jury

found him guilty, and the trial court assessed punishment at thirty years in prison. In

two issues, Morales complains about the sufficiency of the evidence supporting his

conviction. We affirm.
                                     Standard of Review

                When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all the evidence in the light most favorable
        to the verdict, any rational trier of fact could have found the essential
        elements of a crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
        307, 319 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227,
        232 (Tex. Crim. App. 2017). This standard requires the appellate court to
        defer “to the responsibility of the trier of fact fairly to resolve conflicts in
        the testimony, to weight the evidence, and to draw reasonable inferences
        from basic facts to ultimate facts.” Jackson, 443 U.S. at 319. We may not re-
        weigh the evidence or substitute our judgement for that of the factfinder.
        Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007). The court
        conducting a sufficiency review must not engage in a “divide and conquer”
        strategy but must consider the cumulative force of all the evidence. Villa,
        514 S.W.3d at 232. Although juries may not speculate about the meaning of
        facts or evidence, juries are permitted to draw any reasonable inferences
        from the facts so long as each inference is supported by the evidence
        presented at trial. Cary v. State, 507 S.W.3d 750, 757 (Tex. Crim. App. 2016)
        (citing Jackson, 443 U.S. at 319); see also Hooper v. State, 214 S.W.3d 9, 16-17
        (Tex. Crim. App. 2007). We presume that the factfinder resolved any
        conflicting inferences from the evidence in favor of the verdict, and we
        defer to that resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex. Crim App.
        2012). This is because the jurors are the exclusive judges of the facts,
        credibility of the witnesses, and the weight to be given to the testimony.
        Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). Direct evidence
        and circumstantial evidence are equally probative and circumstantial
        evidence alone may be sufficient to uphold a conviction so long as the
        cumulative force of all the incriminating circumstances is sufficient to
        support the conviction. Ramsey v. State, 473 S.W.3d 805, 809 (Tex. Crim.
        App. 2015); Hooper, 214 S.W.3d at 13.

               We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to “the elements of the offense as
        defined by the hypothetically correct jury charge for the case.” Malik v.
        State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
        correct jury charge is one that “accurately sets out the law, is authorized by
        indictment, does not unnecessarily increase the State’s burden of proof or
        unnecessarily restricts the State’s theories of liability, and adequately
        describes the particular offense for which the defendant was tried.” Id.; see
Morales v. State                                                                            Page 2
        also Daugherty v. State, 387 S.W.3d 654, 655 (Tex. Crim. App. 2013). The
        “law as authorized by the indictment” includes the statutory elements of
        the offense and those elements as modified by the indictment. Daugherty,
        387 S.W3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

                                         Issue One

        In his first issue, Morales contends that the evidence is insufficient to prove that

he threatened the complainant with imminent bodily injury by pointing or shooting a

firearm at him.     In his related second issue, Morales argues that the evidence is

insufficient to prove that he acted as a party to the charged offense.

        Morales was charged with intentionally or knowingly threatening “Adam Reyna

with imminent bodily injury by pointing or shooting a firearm at him and did then and

there use or exhibit a deadly weapon, to-wit: firearm, during the commission of said

assault.” See TEX. PENAL CODE ANN. § 22.02(a)(2). An assault occurs when a person

“intentionally or knowingly threatens another with bodily injury …” Id. § 22.01(a)(2).

        On appeal, Morales’ complaint focuses on the identity element of the charged

offense. The State is required to prove beyond a reasonable doubt that the accused is the

person who committed the crime charged. See Johnson v. State, 673 S.W.2d 190, 196 (Tex.

Crim. App. 1984). Identity may be proved by either direct or circumstantial evidence or

by reasonable inference. Gardner v. State, 306 S.W.3d 274, 285 (Tex. Crim. App. 2009).

When there is no direct or circumstantial evidence of the perpetrator’s identity elicited

from trial witnesses, no formalized procedure is required for the State to prove the
Morales v. State                                                                      Page 3
identity of the accused. See Sepulveda v. State, 729 S.W.2d 954, 957 (Tex. App.—Corpus

Christi-Edinburg 1987, pet. ref’d). The State may prove identity by inference alone.

Roberson v. State, 16 S.W.3d 156, 167 (Tex. App.—Austin 2000, pet. ref’d) (citing United

States v. Quimby, 636 F.2d 86, 90 (5th Cir. 1981).

        Adam Reyna testified that, on the day of the offense, he spotted Morales in a car

with a group of men facing his home. Adam left his home and took a position where he

could observe Morales. Adam testified that the car circled “five or six times.” Adam saw

Morales and his group exit the car and approach Adam’s home. At this point, Adam

confronted the group. Adam also testified that he saw Morales’s hand in his shorts and

assumed he was armed. Adam recounted that Morales called him a “snitch” and

approached. Adam turned and ran, and while doing so, Adam heard multiple gunshots.

Adam stated that he is sure that Morales is the person who shot at him, even though his

back was turned at the time of the gunshots. Lisa Reyna, Adam’s wife, also testified that

she saw Morales flee from the scene with a gun in his hand. Finally, Adam testified that

he ran past the door of a nearby duplex as the shooting occurred. Police found a bullet

hole in the front door of that duplex.

        Accordingly, after viewing all of the evidence in the light most favorable to the

verdict, any rational trier of fact could have found the essential elements of the offense

beyond a reasonable doubt; therefore, the evidence is sufficient to support Morales’




Morales v. State                                                                    Page 4
conviction. See TEX. PENAL CODE ANN. § 22.02(a); see also Zuniga, 551 S.W.3d at 732-33.

We overrule Morales’ first issue.

        Having decided that the evidence is sufficient to prove that Morales, as the

primary actor, committed aggravated assault by shooting a firearm at Adam Reyna, we

need not address whether the evidence is sufficient to prove that Morales was a party to

the offense, as the inquiry is immaterial to the disposition of the case. See TEX. R. APP. P.

47.1, 47.4. We overrule Morales’ second issue.

                                        Conclusion

        Having overruled all of Morales’ issues, we affirm the judgment of the trial court.




                                                         MATT JOHNSON
                                                         Justice



Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Affirmed
Opinion delivered and filed April 6, 2022
Do not publish
[CRPM]




Morales v. State                                                                       Page 5